 

Exhibit 10.2

 

STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of April 21, 2015, by
and between Attitude Drinks, Inc. (“Pledgor”), and Tarpon Bay Partners LLC
(“Pledgee”) as collateral agent on behalf of Alpha Capital Anstalt (“Alpha”) and
Tarpon Bay Partners LLC (“Tarpon” and together with Alpha the “Investors”);

 

WITNESSETH:

 

WHEREAS, pursuant to that certain securities purchase agreement dated December
24, 2014 (the “SPA”) Attitude Beer Holding Co, a Delaware corporation (“ABH”)
issued to the Investors notes (the “ABH Notes”);

 

WHEREAS, pursuant to that certain guaranty dated December 24, 2014 (the
“Guaranty”) Pledgor guaranteed ABH’s obligations under the Notes;

 

WHEREAS, pursuant to that certain asset purchase agreement of even date herewith
(the “APA”) Pledgor and the Investors sold to Harrison Vickers and Waterman
Inc., a Nevada corporation (the “HVW”) all the outstanding shares of ABH so that
ABH shall become a fully owned subsidiary of HVW;

 

WHEREAS, pursuant to the APA, Pledgor was issued 53,750 shares Series B
Preferred Shares issued by HVW (the “Series B Shares”);

 

WHEREAS, pursuant to the APA, HVW issued to the Investors, notes set forth on
Schedule A (the “HVW Notes”);

 

WHEREAS, pursuant to that certain purchase agreement of even date herewith (the
“PA”) HVW Holdings LLC (the “Seller”) sold to Pledgor 87,990,000 shares of HVW’s
common stock (the “Common Shares”);

 

WHEREAS, pursuant to that exchange agreement of even date herewith (the “EA”)
pledger executed a guaranty of even date herewith (the “Guaranty”) to guaranty
HVW’s obligation under the HVW Notes and agreed to secure its obligations under
the Guaranty by granting a security interest in the Series B Shares and Common
Shares (collectively the “Pledged Stock”);

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.           Definitions.

 

The following terms shall have the following meanings wherever used in this
Agreement:

 

(a)          “Event of Default” shall have the meaning given thereto in the HVW
Notes.

 

1

 

 

(b)          “Obligations” shall mean all principal and interest and other
payments which may be due and payable under the Guaranty, whether upon stated
maturity, by acceleration, or otherwise, outstanding at any time and under this
Agreement.

 

(c)          “Satisfaction Date” shall mean that date on which all of the
Obligations have been paid or otherwise satisfied in full.

 

2.           Pledge of the Pledged Stock/Additional Deposits.

 

(a)          As security for the due and timely payment and performance of all
of the Obligations, the Pledgor hereby, pledges to the Pledgee, and grants to
the Pledgee a first priority lien and security interest in, all of the Pledged
Stock (as same are constituted from time to time), together with all cash
dividends, stock dividends, interest, profits, premiums, redemptions, warrants,
subscription rights, options, substitutions, exchanges and other distributions
now or hereafter made on the Pledged Stock and all cash and non-cash proceeds
thereof, until the Satisfaction Date. The Pledged Stock and all property at any
time pledged to the Pledgee hereunder or in which the Pledgee is granted a
security interest (whether described herein or not) and all income therefrom and
proceeds thereof are herein collectively called the “Pledged Stock”.

 

(b)          In furtherance of the pledge hereunder, the Pledgor will deliver to
the Pledgee the certificates representing all of the Pledged Stock, each of
which now remains in the name of the Pledgor and is accompanied by appropriate
undated stock powers duly endorsed in blank by the Pledgor bearing “medallion”
signature guarantees.

 

(c)          If, while this Agreement is in effect, the Pledgor becomes entitled
to receive or receives any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or issued in connection
with any reorganization), option or rights, whether as an addition to, in
substitution of, or in exchange for, any Pledged Stock or otherwise, the Pledgor
agrees to accept the same as agent for the Pledgee, to hold the same in trust on
behalf of and for the benefit of the Pledgee, and to deliver the same promptly
upon receipt to the Pledgee in the exact form received, with the endorsement of
the Pledgor when necessary and/or appropriate undated “medallion” stock or other
powers duly executed in blank, to be held by the Pledgee, subject to the terms
hereof, as additional collateral security for the Obligations. Any sums paid on
or in respect of the Pledged Stock on the liquidation or dissolution of the
Pledgor shall be paid over to the Pledgee, to be held by the Pledgee, subject to
the terms and conditions hereof, as additional collateral security for the
Obligations.

 

3.           Retention of the Pledged Stock.

 

(a)          Except as otherwise provided herein, the Pledgee shall have no
obligation with respect to the Pledged Stock, except to use reasonable care in
the custody and preservation thereof, to the extent required by law.

 

(b)          The Pledgee shall hold the Pledged Stock in the form in which same
are delivered herewith, unless and until there shall occur an Event of Default.

 

2

 

 

4.           Rights of the Pledgor. Throughout the term of this Agreement, so
long as no Event of Default has occurred and is continuing, the Pledgor shall
have the right to vote the Pledged Stock in all matters presented to the
stockholders of the Pledgor for vote thereon, except in a manner inconsistent
with the terms of this Agreement or detrimental to the interests of the Pledgee.

 

5.           Event of Default; Power of Attorney.

 

(a)          Upon the occurrence and during the continuance of any Event of
Default, the Pledgee shall have the right to: (i) exercise all voting and
corporate rights of, and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to, any Pledged Stock as if the
Pledgee was the absolute owner thereof, including (without limitation) the right
to exchange, at its discretion, any and all of the Pledged Stock upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Pledgor or upon the exercise by the Pledgor or the Pledgee of any right,
privilege or option pertaining to any of the Pledged Stock and, in connection
therewith, to deposit and deliver any and all of the Pledged Stock with any
committee, depository, transfer agent, registrar or other designated agency on
such terms and conditions as the Pledgee may determine, all without liability
except to account for property actually received by it; (ii) apply any funds or
other property received in respect of the Pledged Stock to the Obligations, and
receive in its own name any and all further distributions which may be paid in
respect of the Pledged Stock, all of which shall, upon receipt by the Pledgee,
be applied to the Obligations; (iii) transfer all or any portion of the Pledged
Stock (as determined by the Pledgee in its discretion) on the books of HVW to
and in the name of the Pledgee or such other person or persons as the Pledgee
may designate; (iv) effect any sale, transfer or disposition of all or any
portion of the Pledged Stock and in furtherance thereof, take possession of and
endorse any and all checks, drafts, bills of exchange, money orders or other
documents and instruments received on account of the Pledged Stock; (v) collect,
sue for and give acquittance for any money due on account of any of the
foregoing; and (vi) take any and all other action contemplated by this
Agreement, or as otherwise permitted by law, or as the Pledgee may reasonably
deem necessary or appropriate, in order to accomplish the purposes of this
Agreement.

 

(b)          In furtherance of the foregoing powers of the Pledgee, the Pledgor
hereby authorizes and appoints the Pledgee, with full powers of substitution, as
the true and lawful attorney-in-fact of the Pledgor, in his name, place and
stead, to take any and all such action as the Pledgee, in its sole discretion,
may deem necessary or appropriate in furtherance of the exercise of the
aforesaid powers. Such power of attorney shall be coupled with an interest, and
shall be irrevocable until the Satisfaction Date. Without limitation of the
foregoing, such power of attorney shall not in any manner be affected or
impaired by reason of any act of the Pledgor or by operation of law. Nothing
herein contained, however, shall be deemed to require or impose any duty upon
the Pledgee to exercise any of the rights or powers granted herein.

 

(c)          The foregoing rights and powers granted to the Pledgee, and the
foregoing power of attorney, shall be fully binding upon any person who may
acquire any beneficial interest in any of the Pledged Stock or any other
property held or received by the Pledgee hereunder.

 

6.           Foreclosure; Sale of Pledged Stock.

 

(a)          Without limitation of paragraph 5 above, in the event that the
Pledgee shall make any sale or other disposition of any or all of the Pledged
Stock following an Event of Default, the Pledgee may also:

 

(i)          offer and sell all or any portion of the Pledged Stock publicly
through a registered broker-dealer, or by means of a private placement
restricting the offer or sale to a limited number of prospective purchasers who
meet such suitability standards as the Pledgee and its counsel may deem
appropriate, and who may be required to represent that they are purchasing
Pledged Stock for investment and not with a view to distribution;

 

3

 

 

(ii)         sell any or all of the Pledged Stock upon credit or for future
delivery, without being in any way liable for failure of the purchaser to pay
for the subject Pledged Stock; and

 

(iii)         receive and collect the net proceeds of any sale or other
disposition of any Pledged Stock, and apply same in such order and to such of
the Obligations (including the customary costs and expenses of the sale or
disposition of the Pledged Stock) as the Pledgee may, in its absolute
discretion, deem appropriate.

 

(b)          Upon any sale of any of the Pledged Stock in accordance with this
Agreement, the Pledgee shall have the right to assign, transfer and deliver the
subject Pledged Stock to the purchaser(s) thereof, and each such purchaser shall
be entitled to hold such Pledged Stock absolutely free from any right or claim
of the Pledgor and/or any other person claiming any beneficial interest in the
Pledged Stock, including any equity of redemption (which right and all other
such rights are hereby waived by the Pledgor to the fullest extent permitted by
law).

 

(c)          Following the occurrence and during the existence of an Event of
Default, Pledgor and HVW will cooperate and provide such certificate,
resolutions, representations, legal opinions and all other matters necessary to
facilitate a transfer or sale of any part of the Pledged Stock pursuant to Rule
144. Pledgor and HVW are unaware of any impediment to the resale of the Pledged
Stock in reliance on Rule 144 by the Pledgee upon an Event of Default. Pledgor
and HVW will not take any action that would impede or limit the Pledgee’s
ability to sell all the Pledged Stock upon an Event of Default, pursuant to Rule
144. For so long as any Pledged Stock is subject to this Agreement, the Pledgor
will not sell any security of HVW which sale would or could be aggregated with
sales by the Pledgee pursuant to Rule 144. HVW shall issue instructions to its
transfer agent to comply with the foregoing sentence. HVW will not permit the
transfer of any security of HVW if such transfer would or could aggregate for
purposes of Rule 144 with sales of the Pledged Stock by the Pledgor or any sales
of the Pledged Stock. Pledgor represents and warrants that he has not sold any
security of HVW during the ninety (90) days prior to the date of this Agreement.
HVW acknowledges that upon transfer of the Pledged Stock to the Pledgee or other
transferee, the Pledgee’s holding period under subsections (b) of Rule 144 may
be “tacked” with the Pledgor’s holding period. Pledgor and HVW further represent
that the Note was issued in a bona fide loan transaction.

 

(d)          Nothing herein contained shall be deemed to require the Pledgee to
effect any sale or disposition of any Pledged Stock at any time, or to
consummate any proposed public or private sale at the time and place at which
same was initially called. It is the intention of the parties hereto that the
Pledgee shall, subject to any further conditions imposed by this Agreement, at
all times following the occurrence of an Event of Default, have the right to use
or deal with the Pledged Stock as if the Pledgee were the outright owner
thereof, and to exercise any and all rights and remedies, as a secured party in
possession of collateral or otherwise, under any and all provisions of law.

 

(e)          The Pledgor may take action and exercise rights in connection with
any portion of the Pledged Stock regardless of the proportion in which Pledgor
has provided Pledged Stock.

 

(f)          Pledgor, Pledgee and HVW agree that upon release of the Pledged
Stock after the occurrence of an Event of Default, such Pledged Stock will not
be subject to the terms of any Standstill Agreement.

 

4

 

 

7.           Covenants, Representations and Warranties.

 

In connection with the transactions contemplated by this Agreement, and knowing
that the Pledgee is and shall be relying hereon, the Pledgor hereby covenants,
represents and warrants that:

 

(a)          the Pledged Stock has been and will be duly and validly issued, is
and will be fully paid and non-assessable, and is and will be owned by the
Pledgor free and clear of any and all restrictions, pledges, liens, encumbrances
or other security interests of any kind, save and except for the pledge to the
Pledgee pursuant to this Agreement;

 

(b)          there are and will be no options, warrants or other rights in
respect of the sale, transfer or other disposition of any of the Pledged Stock
by the Pledgor, and the Pledgor has the absolute right to pledge the Pledged
Stock hereunder without the necessity of any consent of any Person;

 

(c)          neither the execution or delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with or
performance of this Agreement by the Pledgor, conflicts with or will result in
the breach or violation of or a default under the terms, conditions or
provisions of (i) any mortgage, security agreement, indenture, evidence of
indebtedness, loan or financing agreement, or other agreement or instrument to
which the Pledgor is a party or by which the Pledgor is bound, or (ii) any
provision of law, any order of any court or administrative agency, or any rule
or regulation applicable to the Pledgor;

 

(d)          this Agreement has been duly executed and delivered by the Pledgor,
and constitutes the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms;

 

(e)          there are no actions, suits or proceedings pending or threatened
against or affecting the Pledgor that involve or relate to the Pledged Stock;
and

 

(f)          upon execution of this Agreement by Pledgor, the Pledgee shall have
the senior security interest in the Pledged Stock.

 

8.           UCC Filings. Pledgor hereby grants to Pledgee the right and
authority to file UCC Financing Statements at Pledgor’s expense in Delaware and
any other jurisdiction in the sole discretion of Pledgee to memorialize the
security interest herein granted.

 

9.           Return of the Pledged Stock. To the extent that the Pledgee shall
not previously have taken, acquired, sold, transferred, disposed of or otherwise
realized value on the Pledged Stock in accordance with this Agreement, at the
Satisfaction Date, any security interest in the Pledged Stock shall
automatically terminate, cease to exist and be released, and the Pledgee shall
forthwith return the Pledged Stock to and in the name of the Pledgor, and file,
at Pledgor’s expenses, releases of Pledgee’s security interest in the Pledged
Stock.

 

10.          Expenses of the Pledgee. All expenses incurred by the Pledgee
(including but not limited to reasonable attorneys’ fees) in connection with any
actual or attempted sale or other disposition of Pledged Stock hereunder shall
be reimbursed to the Pledgee by the Pledgor and HVW on demand, or, at the
Pledgee’s option, such expenses may be added to the Obligations and shall be
payable on demand.

 

11.          Further Assurances. From time to time hereafter, each party shall
take any and all such further action, and shall execute and deliver any and all
such further documents and/or instruments, as any other party may request in
order to accomplish the purposes of and fulfill the parties’ obligations under
this Agreement, in order to enable the Pledgee to exercise any of its rights
hereunder, and/or in order to secure more fully the Pledgee’s interest in the
Pledged Stock.

 

5

 

 

12.          Miscellaneous.

 

(a)          All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Pledgor to Attitude Drinks, Inc., 712 US
Highway 1, Suite 200, North Palm Beach, FL 33408, Attn: Roy Warren, CEO, Fax:
(800) 799–5053: and (ii) if to the Pledgee, to Tarpon Bay Partners LLC,
Executive Pavilion, 90 Grove Street, Ridgefield CT 06877, Fax: (203) 431– 8301.

 

(b)          If any notice to Pledgor of the sale or other disposition of
Pledged Stock is required by then applicable law, five (5) business days prior
written notice (which Pledgor agrees is reasonable notice within the meaning of
Section 9-504(3) of the Uniform Commercial Code) to Pledgor of the time and
place of any sale of Pledged Stock which Pledgor agrees may be by private sale.
The rights granted in this Section are in addition to any and all rights
available to Pledgee under the Uniform Commercial Code.

 

(c)          The laws of the State of New York including but not limited to
Article 9 of the Uniform Commercial Code as in effect from time to time, shall
govern the construction and enforcement of this Agreement and the rights and
remedies of the parties hereto. The parties hereby consent to the exclusive
jurisdiction of all courts sitting in the State and County of New York, in
connection with any action or proceeding under or relating to this Agreement,
and waive trial by jury in any such action or proceeding.

 

(d)          This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
personal representatives, successors and permitted assigns. The Pledgor shall
not, however, assign any of its or his rights or obligations hereunder without
the prior written consent of the Pledgee, and the Pledgee shall not assign its
rights hereunder without simultaneously assigning its obligations hereunder to
the subject assignee. Except as otherwise referred to herein, this Agreement,
and the documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties relating to the specific subject matter hereof.

 

(e)          Neither any course of dealing between the Pledgor and the Pledgee
nor any failure to exercise, or any delay in exercising, on the part of the
Pledgee, any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege operate as a waiver of any other exercise of such right, power or
privilege or any other right, power or privilege.

 

(f)          The Pledgee’s rights and remedies, whether hereunder or pursuant to
any other agreements or by law or in equity, shall be cumulative and may be
exercised singly or concurrently.

 

6

 

 

(g)          No change, amendment, modification, waiver, assignment of rights or
obligations, cancellation or discharge hereof, or of any part hereof, shall be
valid unless the Pledgee shall have consented thereto in writing.

 

(h)          The captions and paragraph headings in this Agreement are for
convenience of reference only, and shall not in any way define, limit or
describe the construction, terms or provisions of this Agreement.

 

(i)          This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or PDF email transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

(j)          If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision shall thereupon be deemed modified only
to the extent necessary to render same valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require, and
this Agreement shall be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Pledge Agreement
on and as of the date first set forth above.

 

ATTITUDE DRINKS, INC.   TARPON BAY PARTNERS LLC       /s/ Roy Warren   /s/
Steven Hicks By: Roy Warren   By: Steven Hicks Its: Chief Executive Officer  
Its: Managing Member

 

8

 